DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  of “though the pipe” recited in claim 1.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the rotating planar laser range-scanner recited in claim 20 lacks of antecedent basis.  Appropriate correction is required. Because of this reason, the 112(b) rejection is set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,686,674 (hereunder Lowry, cited in the IDS filed on 6/22/2020).
With respect to independent claim 1, Lowry teaches in Fig. 8 a method for assaying nuclear deposits in a pipe comprising:
passing a collimated as disclosed in column 13, lines 61 – 62 gamma detector 51 though the pipe 65, the gamma detector collimated to receive gamma rays from a series of annular portions of the pipe as seen in Figs. 7 – 8;
collecting a count of gamma rays received for a given time count rate as disclosed in column 11, line 52 period from each of the series of annular portions of the pipe;
localizing the location as disclosed in column 7, line 55 – 57 of the gamma detector during the collecting of the count of gamma rays; and
coordinating as disclosed in column 7, line 55 – 57  the location of the gamma detector and the collected count of gamma rays such that, for any given annular portion of the pipe, the collected count of gamma rays is known.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowry, and further in view of EP 1548464 A1 (hereunder Peerani, cited in the IDS).
The teaching of Lowry has been discussed above.
With respect to dependent claim 2, Lowry is silent with, but in paragraph [0008] Peerani teaches calculating the mass of nuclear material within a particular annular portion of the pipe, based on the collected count of gamma rays for the particular annular portion of the pipe.
KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 9, in paragraph [0014] Peerani teaches wherein calculating the mass of nuclear material comprises taking a net count rate and multiplying by a constant representing the specific activity of the nuclear material and adjusting for calculated self-attenuation of the nuclear material.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowry, and further in view of US 2012/0012749 A1 (hereunder Girones).
The teaching of Lowry has been discussed above.
With respect to dependent claim 3, Lowry teaches a collimator as discussed above, but is silent with wherein the gamma detector is disposed between two lead discs having a diameter smaller than a diameter of the pipe.
In paragraph [0036] Girones teaches a lead disc collimator 1. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lowry so as to have the limitation of “ a collimator as discussed above, but is silent with wherein the gamma detector is disposed between two lead discs having a diameter smaller than a diameter of the pipe” as an engineering design choice in order to fit into desired pipe and to surely collimated detection. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowry.
The teaching of Lowry has been discussed above.
With respect to dependent claim 8, Lowery is silent with wherein the gamma detector collects a first dataset comprising counts of gamma rays as it enters the pipe in a forward direction and a second dataset comprising counts of gamma rays as it exits the pipe in a reverse direction, further comprising comparing the first and second datasets for data quality purposes.
However, the variation from Lowry to have the limitation of claim 8 would be obvious choice in order to ensure the measurements.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowry, and further in view of US 5,286,973 (hereunder Westrom) or JP2001 – 247033 (hereunder Aikawa; see attached a machine-translation copy).
The teaching of Lowry has been discussed above.
With respect to dependent claim 10, in Fig. 1 Lowry teaches wherein the gamma detector is conveyed through the pipe by an autonomous robot. In Fig. 1 Westrom teaches an autonomous robot. Or Aikawa teaches a robot 1 in Fig. 6 In view this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lowry in order to inspect desired space by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowry, and further in view of JP2001 – 247033 (hereunder Aikawa; see attached a machine-translation copy).
With respect to independent claim 11, as discussed above Lowry teaches a device for assaying nuclear deposits in a pipe comprising:
a collimated gamma detector mounted on tether, but is silent with a robotic capable of traversing a length of the pipe.
Aikawa teaches a robot 1 capable of traversing a length of the pipe A. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lowry in order to move desired detector by a known robotic system. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowry modified by Aikawa, and further in view of Girones.
The teaching of Lowry modified by Aikawa has been discussed above.
With respect to dependent claim 13, Lowry teaches wherein the collimated gamma detector comprises: a scintillation crystal in claim 27 of Lowry disposed in a housing but is silent with two lead discs having the housing disposed therebetween, the lead discs coaxially aligned with the scintillation crystal.
As discussed above, Girones teaches a lead disc collimator. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lowry modified by Aikawa in order to detect radiation from the field of view KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Allowable Subject Matter
Claims 4 – 7, 12, 14 – 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to dependent claim 4, the prior art of record fails to teach or reasonably suggest:
wherein the lead discs provided a field of view defining an annular portion of the pipe for the gamma detector by blocking gamma rays from nuclear deposits on the pipe outside of the defined annular portion.
	With respect to dependent claims 5 – 7, because of their dependency on claim 4.
With respect to dependent claim 12, Lowry is silent with, but Aikawa teaches wherein the robot comprises: 
a platform 25;
a pair of track modules 49, attached to the platform, capable of conveying the platform in a forward and reverse direction though the pipe, the prior art of record fails to teach or reasonably suggest:

	With respect to dependent claims 14 – 19 and 21, because of their dependency on claim 12.
With respect to dependent claim 20, the prior art of record fails to teach or reasonably suggest:
wherein the rotating planar laser range-scanner is used to determine the geometry of the nuclear deposits and to register the position of the robot at the start of the pipe.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        3/14/2021